1    Arturo Hernandez-M.
     LAW OFFICES OF ARTURO HERNANDEZ-M.
2    15 South 34th Street
     San Jose, California 95116
3    Phone: (408) 729-5785
     Fax: (408) 729-0167
4    State Bar No. 108980

5    Attorney for Defendant Manuel Hector Rodriguez Tapia

6                                IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
7                                       FRESNO DIVISION

8
     UNITED STATES OF AMERICA,                          )       Case No.1:19-cr-00210-SKO-1
9                                                       )
                                  Plaintiff,            )
10                                                      )       STIPULATION AND
            v.                                          )       ORDER TO CONTINUE
11                                                      )       STATUS CONFERENCE AND TO
                                                        )       EXCLUDE TIME FROM
12                                                      )       DECEMBER 2, 2019
                                                        )       TO JANUARY 21, 2020
13                                                      )
     MANUEL HECTOR RODRIGUEZ TAPIA,                     )
14                                                      )
                                  Defendant,            )
15                                                      )

16
     TO THE UNITED STATES OF AMERICA AND ITS ATTORNEY OF RECORD,
17
     KIMBERLY A. SANCHEZ, A.U.S.A.; ALL COUNSEL ENTITLED TO RECEIVE
18

19   NOTICE; THE CLERK OF THE ABOVE COURT; AND THE HONORABLE JUDGE

20   SHELIA K. OBERTO PRESIDIING IN SAID COURT:
21          IT IS HEREBY STIPULATED by and between the parties hereto through,
22
     Attorney for plaintiff; Kimberly A. Sanchez and Arturo Hernandez-M., Attorney for
23
     defendant Manuel Hector Rodriguez Tapia, that the Status Conference now set for
24
     December 2, 2019 be continued any time be excluded from December 2, 2019 to
25

26   January 21, 2019.

27          This request is made jointly by the government and defense in order to

28
                                                            1
1

2
     accommodate Defense Counsel Arturo Hernandez-M as he needs more time to review
3
     the plea agreement with Mr. Rodriguez Tapia and to finalize pending issues. The
4
     parties agree that the interest of justice is served by granting this continuance and
5

6    outweighs the best interests of the public and the defendant in a speedy trial. 18

7    U.S.C. § 3161(h)(7)(A). Further, the parties agree that time within which the trial of

8    this case must be commenced under the Speedy Trial Act should therefore be
9
     excluded from December 2, 2019, up to and including January 21, 2020 at 1:00 p.m.
10

11
                                                           Respectfully submitted,
12

13
                                                           /s/ Kimberly A. Sanchez
14   Date: November 27, 2019                                _____________________________
                                                           Kimberly A. Sanchez
15                                                         Attorney for Plaintiff, U.S.A.
16
     Date: November 27, 2019                                /s/ Arturo Hernandez -M
17
                                                           ARTURO HERNANDEZ-M
18                                                         Attorney for Defendant
                                                           Manuel Hector Rodriguez Tapia
19
20

21

22

23

24

25

26
27

28
                                                            2
1

2
                                  IN THE UNITED STATES DISTRICT COURT
3                               FOR THE EASTERN DISTRICT OF CALIFORNIA
                                           FRESNO DIVISION
4

5    UNITED STATES OF AMERICA,       )                           NO. 1:19-cr-00210-LJO-SKO-1
                                     )
6                Plaintiff,          )
                                     )                           CERTIFICATE OF SERVICE
7    vs.                             )
                                     )
8                                    )
                                     )
9                Defendant.          )
                                     )
10    MANUEL HECTOR RODRIGUEZ TAPIA, )
                                     )
11

12

13          This is to certify that on the November 27,2019, I electronically transmitted the foregoing
     document to the Clerk of the Court using the ECF System for filing and transmittal of a Notice of
14   Electronic Filing to the following ECF registrants:

15
     U.S. A Kimberly A. Sanchez
16

17
            All Other Counsel entitled to notice by E-Notice in this case
18

19                                                       /s/ Arturo Hernández-M.
                                                         _________________________
20                                                       Declarant Arturo Hernandez-M.
                                                         Attorney for Defendant
21                                                       Manuel Hector Rodriguez Tapia
22

23

24

25

26
27

28
                                                          3
1

2
                                            ORDER
3
              The Court, having received, read, and considered the stipulation of the parties, and
4
     good cause appearing therefrom, adopts the stipulation of the parties in its entirety as its
5

6    order.

7             The Court orders that the time from December 2, 2019 up to and including January
8    21, 2020 shall be excluded from computation of time within which the trial of this case
9
     must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A).
10

11
     IT IS SO ORDERED.
12

13   Dated:        November 27, 2019                                       /s/   Sheila K. Oberto
14   .
                                                         UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                            4
